  Case 3:17-cv-01362 Document 772 Filed 07/20/20 Page 1 of 6 PageID #: 16118




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                    CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.


CABELL COUNTY COMMISSION,
     Plaintiff,

 v.                                                    CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.


       DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE TO DEFENDANTS’
               NOTICE OF VIDEOTAPED 30(b)(6) DEPOSITION

       Defendants, by counsel, respectfully submit this Reply to Plaintiffs’ Response to

Defendants’ Notice of Videotaped 30(b)(6) Deposition and state as follows:

       1.      On June 3, 2020, Defendants filed their Notice of Videotaped 30(b)(6) Deposition

of the City of Huntington. See Dkt. No. 505. The Notice set forth thirty-one (31) topics for

examination.

       2.      Rule 30(b)(6) states that the “persons designated must testify about information

known or reasonably available to the organization.” Fed. R. Civ. P. 30(b)(6) (2020). “The Rule

30(b)(6) witness speaks for the entity. As such, the witness is not presented to provide his personal

knowledge and opinions, but, instead, must be prepared to testify to the corporation's knowledge,


                                                 1
  Case 3:17-cv-01362 Document 772 Filed 07/20/20 Page 2 of 6 PageID #: 16119




its position on the depositions topics, its subjective beliefs and opinions, and its interpretation of

documents and events.” Robinson v. Quicken Loans, Inc., No. 3:12-cv-981, 2013 WL 1776100,

at *3 (S.D.W. Va. Apr. 25, 2013).

       3.      “Only if a corporation or governmental agency genuinely is unable to provide an

appropriate designee because: it does not have the requested information; cannot reasonably obtain

it; and, lacks sufficient knowledge after a good faith, thorough review of all available information,

will its obligations under Rule 30(b)(6) cease.” Consumer Financial Protection Bureau v. Borders

& Borders, PLC, No. 3:13-cv-1047, 2016 WL 9460471, at *4 (W.D. Ky. June 29, 2016). “If the

Rule 30(b)(6) designee legitimately lacks the ability to answer relevant questions on listed topics

and the corporation cannot better prepare that witness or obtain an adequate substitute, then the

‘we-don’t-know’ response can be binding on the corporation and prohibit it from offering evidence

at trial on those points.” Id. at *5 (internal quotations and citations omitted).

       4.      On July 17, 2020, Plaintiffs filed a document titled Plaintiffs’ Response to

Defendants’ Notice of Videotaped 30(b)(6) Deposition. See Dkt. No. 759. The Response states

that on fifteen of the thirty-one topics “the requested information is neither known or reasonably

available to the organizations.” Id. It states that Plaintiffs’ designees will respond to these topics

of examination by testifying “(a) the governmental entity has no institutional knowledge of the

subject matter; (b) the facts set forth related thereto in the Third Amended Complaint are

allegations drafted by counsel; and/or (c) the subject matter will be addressed by expert witnesses.”

Id.

       5.      The Response—which is not a motion for a protective order—states that “Plaintiffs

will produce witnesses in response to the Notices.” Id. at 2. As such, Defendants anticipate

Plaintiffs will produce persons to testify on each of the identified topics and that the designees will




                                                  2
  Case 3:17-cv-01362 Document 772 Filed 07/20/20 Page 3 of 6 PageID #: 16120




be prepared to “testify about information known or reasonably available to the organization.” Fed.

R. Civ. P. 30(b)(6).

       6.      Regarding the fifteen topics of examination referenced in the Response, if the

organization’s testimony as to a topic is that it “has no institutional knowledge on the subject

matter,” this response is only appropriate if the entity “genuinely is unable to provide an

appropriate designee because: it does not have the requested information; cannot reasonably obtain

it; and, lacks sufficient knowledge after a good faith, thorough review of all available information.”

Consumer Financial Protection Bureau, 2016 WL 9460471, at *4. If that is the case, Defendants

anticipate and expect the designee to testify to all efforts the organization made and sources

searched to obtain the requested information so as to ensure that reasonable efforts were made and

the information could not be obtained despite all reasonable efforts to do so.

       7.      Next, “courts have consistently held that a Rule 30(b)(6) notice of deposition that

seeks the factual bases for another party’s claims or defenses is proper.” Majestic Bldg.

Maintenance, Inc. v. Huntington Bancshares Inc., No. 2:15-cv-3023, 2018 WL 3358641, at *6

(S.D. Ohio July 10, 2018) (internal quotations and citation omitted). As such, it is not proper for

a designee responding to a topic of examination to assert that “the facts set forth related thereto in

the Third Amended Complaint are allegations drafted by counsel.” See Dkt. No. 759. The factual

bases for Plaintiffs’ allegations in the Third Amended Complaint are subject to discovery under

Rule 30(b)(6) without regard to the author of the Complaint.

       8.      Lastly, a Rule 30(b)(6) deposition that “seeks the factual bases” for a party’s claim

is, again, proper. A designee simply stating that “the subject matter will be addressed by expert

witnesses” does not comply with the organization’s obligation to identify and provide factual

information responsive to the deposition notice.




                                                   3
  Case 3:17-cv-01362 Document 772 Filed 07/20/20 Page 4 of 6 PageID #: 16121




       9.      Defendants anticipate and expect Plaintiffs to comply with their obligations under

Rule 30(b)(6), and that the designees will be prepared to “testify about information known or

reasonably available to the organization” in the 30(b)(6) depositions scheduled to begin this week.

Fed. R. Civ. P. 30(b)(6).

Dated: July 20, 2020

                                             Respectfully submitted,

                                             AmerisourceBergen Drug Corporation
                                             By Counsel:

                                             /s/ Gretchen M. Callas
                                             Gretchen M. Callas (WVSB #7136)
                                             JACKSON KELLY PLLC
                                             Post Office Box 553
                                             Charleston, West Virginia 25322
                                             Tel: (304) 340-1000
                                             Fax: (304) 340-1050
                                             gcallas@jacksonkelly.com

                                             /s/ Robert A. Nicholas
                                             Shannon E. McClure
                                             REED SMITH LLP
                                             Three Logan Square
                                             1717 Arch Street, Suite 3100
                                             Philadelphia, PA 19103
                                             Tel: (215) 851-8100
                                             Fax: (215) 851-1420
                                             rnicholas@reedsmith.com
                                             smcclure@reedsmith.com
                                             Cardinal Health, Inc.
                                             By Counsel:

                                             /s/ Michael W. Carey
                                             Michael W. Carey (WVSB #635)
                                             David R. Pogue (WVSB #10806)
                                             Steven R. Ruby (WVSB #10752)
                                             Raymond S. Franks II (WVSB #6523)
                                             Carey, Scott, Douglas & Kessler, PLLC
                                             901 Chase Tower, 707 Virginia Street, East
                                             P.O. Box 913
                                             Charleston, WV 25323



                                                4
Case 3:17-cv-01362 Document 772 Filed 07/20/20 Page 5 of 6 PageID #: 16122




                                  Telephone: (304) 345-1234
                                  mwcarey@csdlawfirm.com
                                  drpogue@csdlawfirm.com
                                  sruby@cdkrlaw.com
                                  rfranks@cdkrlaw.com

                                  /s/ Enu Mainigi
                                  Enu Mainigi
                                  F. Lane Heard III
                                  Ashley W. Hardin
                                  WILLIAMS & CONNOLLY LLP
                                  725 Twelfth Street NW
                                  Washington, DC 20005
                                  Tel: (202) 434-5000
                                  Fax: (202) 434-5029
                                  emainigi@wc.com
                                  lheard @wc.com
                                  ahardin@wc.com

                                  McKesson Corporation
                                  By Counsel:

                                  /s/ Jeffrey M. Wakefield
                                  Jeffrey M. Wakefield (WVSB #3894)
                                  jwakefield@flahertylegal.com
                                  Jason L. Holliday (WVSB #12749)
                                  jholliday@flahertylegal.com
                                  FLAHERTY SENSABAUGH BONASSO PLLC
                                  P.O. Box. 3843
                                  Charleston, WV 25338-3843
                                  Telephone: (304) 345-0200

                                  /s/ Geoffrey E. Hobart
                                  Geoffrey E. Hobart
                                  Mark H. Lynch
                                  Christian J. Pistilli
                                  Laura Flahive Wu
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street NW
                                  Washington, DC 20001
                                  Tel: (202) 662-5281
                                  ghobart@cov.com
                                  mlynch@cov.com
                                  cpistilli@cov.com
                                  lflahivewu@cov.com


                                    5
  Case 3:17-cv-01362 Document 772 Filed 07/20/20 Page 6 of 6 PageID #: 16123




                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2020, the foregoing Defendants Reply to Plaintiffs’

Response to Defendants’ Notice of Videotaped 30(b)(6) Deposition was sent to Counsel for the

Plaintiffs and Defendants using the Court's CM/ECF system, which will send notification of such

filing to all counsel of record.

                                                   /s/ Gretchen M. Callas
                                                   Gretchen M. Callas (WVSB #7136)




                                              6
